Name: Commission Regulation (EEC) No 2473/88 of 5 August 1988 amending Regulation (EEC) No 2294/88 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 1251/88
 Type: Regulation
 Subject Matter: marketing;  trade policy;  animal product;  food technology
 Date Published: nan

 Official Journal of the European Communities No L 213/ 156. 8 . 88 COMMISSION REGULATION (EEC) No 2473/88 of 5 August 1988 amending Regulation (EEC) No 2294/88 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 1251/88 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2294/88 , the fourth indent is hereby replaced by the following :  '2 000 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 31 December 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), Whereas Commission Regulation (EEC) No 2294/88 (3) provides for the sale by the procedure laid down in Commission Regulation (EEC) No 2539/84 (4), amended by Regulation (EEC) No 1809/87 (*), of hindquarters for processing ; whereas in order for these quantities to be available in the United Kingdom the buying-in date of the beef should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 198 , 26 . 7 . 1988 , p. 24. 0 OJ No L 201 , 26. 7 . 1988, p. 22. (4) OJ No L 238, 6 . 9 . 1984, p. 13 . 0 OJ No L 170, 30 . 6 . 1987, p. 23 .